DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From P[0059], reference number 650 for selecting an option is not in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “450” has been used to designate both Storage System (Figure 5) and Search selection option (Figure 6C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0036], the specification first recites "navigation system 168", but Figure 1 recites "Routing System" for number 168.  P[0036] should include the reference to the routing system, such as “navigation (routing) system 168”.
Appropriate correction is required.
The use of the term BLUETOOTH (twice in P[0045]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim limitations following the "configured to:" should have an additional indentation to clearly designate the functions of the one or more computing devices.  Appropriate correction is required.
Claims 6 and 16 are objected to because of the following informalities:  In the last line of each claim "a most number" is recited.  This should be “a highest number” or “a greatest number” to read properly.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites that the system further comprises the autonomous vehicle, but independent claim 1 recites that the control system is for an autonomous vehicle (line 1).  Claim 1 also recites that the computing device causes the self-driving system to navigate the autonomous vehicle (line 7).  In order to meet the requirements of this claim limitation, the autonomous vehicle is required to be part of the system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 thru 7, 10 thru 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al Patent Application Publication Number 2020/0166366 A1 in view of Gao et al Patent Application Publication Number 2017/0153714 A1.
Regarding claims 1, 11 and 20 Herman et al teach the claimed control system for an autonomous vehicle, a system for request handling (Figure 4), the requested ride vehicle 410 (Figure 4) may be any type of vehicle including an autonomous vehicle P[0022], the claimed method for picking up a passenger using an autonomous vehicle, the method of request handling for passenger pickup at a location (Figures 2, 3 and 5 thru 11), and the claimed computer readable medium to store instructions executable by processors to perform a method, “a general purpose processor may be temporarily enabled as a special purpose processor for the purpose of executing some or all of the exemplary methods shown by these figures. When executing code providing instructions to perform some or all steps of the method, the processor may be temporarily repurposed as a special purpose processor, until such time as the method is completed.” P[0033], the system comprising:
the claimed self-driving system, the requested ride vehicle 410 (Figure 4) may be an autonomous vehicle P[0022]; and
the claimed computing device in communication with the self-driving system, the remote server (Figure 4 and P[0076]) is in communication with the requested ride 410 (Figure 4), the method comprising:
the claimed receive a trip request including a pickup location associated with a client device, “a user or passenger has a mobile device 401 that is used to initiate a request for pickup 403” (P[0075] and Figure 4), and “FIG. 3 shows an illustrative process that demonstrates the process of FIG. 2 in more detail. In this example, the process again begins when a user requests 301 a vehicle. This results in the user providing 303 a pickup location, which is the detected user location, for example. The process may attempt to use detected Wi-Fi networks 305 and/or a GPS location 307 to estimate a user location.” (P[0049] and Figure 3);
the claimed cause the self-driving system to navigate the autonomous vehicle to the pickup location, “The process may also determine, based on both map data and viewed data, whether the actual location is suitable for pickup 215. That is, map data may indicate a no parking or parking zone at the location, and/or image data may indicate the presence or lack of traffic. If the user location is suitable for pickup, the process may use the user location to instruct 217 pickup.” (P[0047] and Figure 2), the process can choose a low impact point and instruct the user and driver to meet at that location P[0088], and “The system can also send 823 pickup instructions to the driver, including any visual data or rendering 825. The pickup instructions may be audible or visual, such as text reading “the passenger is located six feet to the left of the bus stop,” “the passenger was recently standing next to a person in a blue coat and a person in a red hat,” or “the passenger is standing to left of a tree and to the right of a person in a blue shirt.”” P[0109];
the claimed send a prompt to the client device to collect semantic information related to the pickup location, “When the remote processing receives the request 404, it can determine if a better location is needed, and, if so, instruct a user to image the surroundings. The user can use the mobile device to scan an image, series of image or video 405 of surroundings. Further, as noted herein, the device may perform some preprocessing on the image before sending the image back to the remote server 400.” (P[0076] and Figure 4);
the claimed determine a specified location based on the semantic information received in response to the prompt, “Once the server receives, in this example, key image elements as hashed data, the server can unpack the data and extract 407 the key feature elements. In a large image dataset 402, there may be many key features that seemingly replicate. Thus, searching the entire image dataset may produce many results for a key feature. On the other hand, if the remote system searches in localities around the initial projected location, the set of data actually considered may be greatly reduced. Further, because, while a certain feature may appear to replicate, multiple features identified in the received data will typically only be present at a single location. E.g., a building feature may replicate, but there may be only one coincidence of the building feature viewably proximate to a statue feature. Data from various other users 404, 406, as well as HD map data 408, can be used to build the large data set, and the objects in the dataset can have both key feature comparators and physical locations associated therewith. The physical locations can serve as a constraint on the searching, for comparison 409 to the extracted key features.” P[0077];
the claimed identify semantic markers for the specified location from the semantic information, “The physical locations can then, when a match is found, be used to physically locate the objects to which the features correspond 411.” P[0077], and “By knowing the location of the user relative to the objects (received from the user device, in this case), the remote system can determine an actual user location by extrapolating a relative location to the now-identified physical object locations 413.” P[0078]; and
the claimed send a message to the client device identifying the specified location using the semantic markers, “This actual location can then be sent back to the user to improve the onsite location, as well as be sent to a requested ride 410.” P[0078].
	Herman et al do not explicitly teach the claimed destination location is received as part of the trip request, but a person of ordinary skill in the art would understand that a trip request would typically include both the pickup location and the destination.  A person requesting a ride would not just ask for a pickup without providing some destination.  Gao et al teach, a system and method for locating and identifying a potential passenger by an autonomous vehicle includes: receiving a pickup request for the potential passenger, where the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle; locating the potential passenger based on the geographic location and using data from one or more sensors of the autonomous vehicle; and in response to locating the potential passenger, controlling the autonomous vehicle to a position to enable pickup of the potential passenger (abstract), and “a system 100 for intended passenger detection includes an autonomous vehicle 110 having a sensor suite 111. The system 100 may additionally include a user interface 120, a vehicle coordinator 130, and/or a remote expert interface 140.” (P[0017] and Figure 1).  Gao et al teach locating the passenger, “a potential passenger is asked to select or otherwise indicate their location using map data presented to the potential passenger. For example, the potential passenger may be shown an interface as shown in FIG. 3 that asks the potential passenger to select their location using a top-down map (or satellite, etc.) view. Potential passengers may additionally or alternatively be asked to identify an area for autonomous vehicle to pick up a passenger (e.g., a section where an autonomous vehicle may pull to a curb).” P[0072], and “Passenger location data may additionally or alternatively include image, video, and/or audio data taken of a location (e.g., a picture taken by a passenger of the passenger's surroundings), which may be analyzed and compared to a 3D map, autonomous vehicle sensor data, or any other data (e.g., analysis of the image may produce a name of a store, which is searched for in a database to come up with a location).” P[0063].
	Gao et al teach the claimed receive a trip request including a pickup location and a destination location associated with a client device, “an attribute or characteristic of a ride request may include a proposed destination or distance of travel” P[0053].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system and method for ride request handling of Herman et al with the destination included in the ride request of Gao et al in order to improve safety while driving and to accurately and quickly locate and identify passengers (Gao et al P[0004]).
Regarding claims 2 and 12 Herman et al teach the claimed send the prompt when the autonomous vehicle is within a threshold distance from the pickup location, “Since the user may continue to move until the vehicle arrival is imminent, the process may not want an image of the scene until the vehicle is within a certain threshold time or distance away. Once the vehicle has arrived, the process may request 907 a new scan. Also, in this example, the process may display 909 one or more objects that were previously viewed based on a user scan, to allow the user to ensure that the same objects are recaptured in the new scan.” P[0114].
Regarding claims 3 and 13 Herman et al teach the claimed system and method of claims 1 and 13, further comprising the claimed perception system, “data can be processed to derive a virtual or augmented reality environment in which the user is represented by the camera perspective point. Coupled with reference to a fixed object, for example, a driver's camera can view the same scene from a different perspective, identify, more or less, where a user is expected to be standing relative to the fixed object” P[0028], and “The driver receives 827 the instructions and/or scene, and determines 829 if the vehicle has arrived at or whether a vehicle/device camera can see the location. Once the camera can see the location, the process attempts to find 831 the object. The camera will be viewing the object from a different perspective than the user, but based on the location of the vehicle, the user, and the data known from the user's scan of the scene, the vehicle should be able to determine which object in the image is the same object (or objects) surrounding or near to the user.” P[0110]; and
wherein the computing device is further configured to:
the claimed detect at least one semantic marker while causing the self-driving system to approach the pickup location, “the server may use an HD map and/or other image data to localize the key features. Once the actual locations of the key features are known, the relative position of the user, to the features (as determined based on the perspective of view of the features) will reveal the location of the user in the real world.” P[0071], “The driver receives 827 the instructions and/or scene, and determines 829 if the vehicle has arrived at or whether a vehicle/device camera can see the location. Once the camera can see the location, the process attempts to find 831 the object. The camera will be viewing the object from a different perspective than the user, but based on the location of the vehicle, the user, and the data known from the user's scan of the scene, the vehicle should be able to determine which object in the image is the same object (or objects) surrounding or near to the user.” P[0110], and “if the vehicle views a bus stop head-on, and the user has been digitally located six feet to the west of the bus stop by the user's device or server, the vehicle/device camera of the driver may place a marker six feet to the west of a bus stop in the captured scene” P[0111]; and
the claimed cause the self-driving system to navigate the autonomous vehicle to the specified location relative to the detected semantic marker, “This data can be used to, for example, navigate to a portion of the crowd reflected by the data (and presumably thus near the user) and viewed by the vehicle 361” P[0070].
Regarding claims 4 and 14 Herman et al teach the claimed system and method of claims 1 and 13, further comprising the claimed perception system, “data can be processed to derive a virtual or augmented reality environment in which the user is represented by the camera perspective point. Coupled with reference to a fixed object, for example, a driver's camera can view the same scene from a different perspective, identify, more or less, where a user is expected to be standing relative to the fixed object” P[0028], and “The driver receives 827 the instructions and/or scene, and determines 829 if the vehicle has arrived at or whether a vehicle/device camera can see the location. Once the camera can see the location, the process attempts to find 831 the object. The camera will be viewing the object from a different perspective than the user, but based on the location of the vehicle, the user, and the data known from the user's scan of the scene, the vehicle should be able to determine which object in the image is the same object (or objects) surrounding or near to the user.” P[0110]; and
wherein the computing device is further configured to:
	the claimed determine an updated specified location when progress to the pickup location or the specified location determined previously is slower than a threshold amount where the updated specified location being related to where the autonomous vehicle can park between a current location and the pickup location, “the process may consider whether the new location represents a legal stopping location. While it may not necessarily be illegal for a driver to pickup a passenger at a non-parking location, it may be illegal or discouraged for the driver to wait more than a certain amount of time at a given location. This could be a literal constraint on the system (e.g., if the driver will arrive in 5 minutes, the passenger has to walk 10 minutes, but the legal wait is 2 minutes, the stop is potentially unsuitable) or this could be an impact effecting constraint. If the constraint is not legally prohibitive, but there is not an excessive wait time available as there would be with a legal parking space, the process can consider a maximum 721 (known from map data or historically observed) stopping time associated with the proposed stopping point, and can weight an effect 723 this would have on the overall system.” P[0102], the maximum wait and the wait more than a certain amount of time at a given location equates to the claimed slower than t threshold amount, and “the process may identify in environment 101 that the user is actually located at position 105, that there is available parking representing a safe pickup location at 107 (viewable from the user location) and that streets 113 and/or 103 are lower traffic streets and safer for pickup than the intersection around point 105. Any or all of these locations could be suggested as alternative pickup locations and the driver could be notified if the user acquiesces to a particular location.” P[0039], the suggested alternate pickup location equates to the claimed updated specified location and would be implemented for the max wait time (P[0102] and Figure 7);
	the claimed identify updated semantic markers for the updated specified location, “The physical locations can then, when a match is found, be used to physically locate the objects to which the features correspond 411.” P[0077], “By knowing the location of the user relative to the objects (received from the user device, in this case), the remote system can determine an actual user location by extrapolating a relative location to the now-identified physical object locations 413.” P[0078], and “Since the user may continue to move until the vehicle arrival is imminent, the process may not want an image of the scene until the vehicle is within a certain threshold time or distance away. Once the vehicle has arrived, the process may request 907 a new scan. Also, in this example, the process may display 909 one or more objects that were previously viewed based on a user scan, to allow the user to ensure that the same objects are recaptured in the new scan.” P[0114]; and
	the claimed send an updated message to the client device identifying the updated specified location using the updated semantic markers, “This actual location can then be sent back to the user to improve the onsite location, as well as be sent to a requested ride 410.” P[0078], “Once the vehicle has arrived, the process may request 907 a new scan.” P[0114], and “If there is no suitably localized fixed object usable for a relative position determination, in this example, the process may provide 809 a recommendation (e.g., “please include a street sign, light or street feature”) as to what should be included, and then the user may rescan the image.” (P[0107] and Figure 8).
Regarding claims 5 and 15 Herman et al teach the claimed system and method of claims 1, 4, 11 and 14 (see above), wherein the computing device further configured to:
the claimed retrieve a photo from an archive history of the autonomous vehicle that shows a street view perspective of the updated specified location, “In response to a request, the user may image or shoot video of a surrounding environment. So, for example, in FIG. 1, the user would take video of the environment surrounding position 105 (where the user is actually standing). Image/video processing can then be used to identify a user location relative to known, fixed objects identifiable in the images. For example, if a statue and a building feature are both known and identified based on crowd-sourced data or historic data, in an object database, recognition of both, along with 3D characteristics of both, which would only be viewable from a certain angle, can be used to determine the relative position of a user to both objects.” P[0036]; and
the claimed send the photo in the updated message, “By knowing the location of the user relative to the objects (received from the user device, in this case), the remote system can determine an actual user location by extrapolating a relative location to the now-identified physical object locations 413. This actual location can then be sent back to the user to improve the onsite location, as well as be sent to a requested ride 410.” P[0078].
Regarding claims 6 and 16 Herman et al teach the claimed system and method of claims 1 and 11 (see above), wherein the computing device further configured to:
the claimed determine the specified location based on a plurality of candidate locations that satisfy a plurality of conditions related to the pickup, “So, for example, the process may identify in environment 101 that the user is actually located at position 105, that there is available parking representing a safe pickup location at 107 (viewable from the user location) and that streets 113 and/or 103 are lower traffic streets and safer for pickup than the intersection around point 105. Any or all of these locations could be suggested as alternative pickup locations and the driver could be notified if the user acquiesces to a particular location.” P[0039], and “FIG. 5 shows an illustrative example of a pickup location selection process. In this example, after a user location has been accurately assessed, the process may attempt to determine if there is a better location for pickup. Better locations can include, but are not limited to, locations which are more accessible for a driver, locations which will significantly diminish servicing time, locations which are safer for a user/driver, etc.” P[0079], the better locations equate to the claimed plurality of conditions; and
the claimed specified location is one of the plurality of candidate locations that best satisfies a greatest number of the plurality of conditions related to the pickup, “If the goal is to merely minimize the impact on a passenger, then the only consideration may be whether the best spot for the passenger does not exceed any driver constraints (e.g., requiring a 20 minute detour for an otherwise 5 minute pickup). On the other hand, if the goal is to optimize the pickup for both parties or considering the impact on the driver to at least some extent, the process may consider impact-increasing factors such as, but not limited to, turning, backtracking, maximum stopping times, etc).” P[0098], the optimizing for the passenger versus optimizing for both equates to the claimed greatest number of conditions.
Regarding claims 7 and 17 Herman et al teach the claimed identify the plurality of candidate locations where each of the candidate locations are in a vicinity of the pickup location in the trip request or in a vicinity of the identified semantic markers, “If this location is optimal or suitable for pickup 353, the process can use the bystander data (or request bystander data when a vehicle approaches) to localize the user at the location and to help guide the vehicle to as near a precise pickup spot as possible.” P[0072], and “If the user's location is verified, the process may determine 503 if the present location includes a known pickup location (e.g., a designated or safe pickup zone) or is near a known pickup location that may, for example, be a location constantly cleared of waiting traffic so that ride servicing vehicles can pickup users. If such a location is nearby, or if the user's present location is such a location, the process may instruct the user to travel to the pickup location or wait at the already designated pickup location that is the user's present location.” P[0081].
Regarding claim 10 Herman et al teach the claimed system includes the autonomous vehicle, the requested ride vehicle 410 (Figure 4) may be any type of vehicle including an autonomous vehicle P[0022].
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al Patent Application Publication Number 2020/0166366 A1 and Gao et al Patent Application Publication Number 2017/0153714 A1 as applied to claims 1, 6, 11 and 16 above, and further in view of Kanitz Patent Application Publication Number 2021/0380022 A1.
Regarding claims 8 and 18 Herman et al do not teach the claimed plurality of conditions related to pickup includes accessibility to a user to be picked up and accessibility to the autonomous vehicle, but does optimize the pickup based on passenger information P[0097].  The passenger information may include information relating to the accessibility of the user to the vehicle.  Kanitz teach, “the passenger preference data can indicate accessibility configurations required by a passenger. As an example, passenger preference data for a passenger who uses a wheelchair can indicate that the passenger requires a seat configuration accessible to wheelchair-using occupants (e.g., an open seat configuration to facilitate wheelchair access, an extendable wheelchair ramp, etc.).” P[0035].  The accessibility required for a vehicle or available on a vehicle is typically included in both a request for a ride and in the response of acceptance of the request.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system and method for ride request handling of Herman et al and the destination included in the ride request of Gao et al with the passenger preferences indicating accessibility requirements of Kanitz in order to quickly and efficiently provide accessibility services to passengers who would previously be forced to wait for significant periods of time before a specially configured vehicle was available for them (Kanitz P[0035]).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al Patent Application Publication Number 2020/0166366 A1 and Gao et al Patent Application Publication Number 2017/0153714 A1 as applied to claims 1 and 11 above, and further in view of Rakah et al Patent Application Publication Number 2018/0211541 A1.
Regarding claims 9 and 19 Herman et al do not teach the claimed send vehicle semantic information to the client device to aid a passenger in recognizing the autonomous vehicle, but it is common and well known in the art to include the communication of a make, model and color of a vehicle that will be arriving for picking up the passenger.  This information is part of most ride sharing applications.  
Rakah et al teach the claimed send vehicle semantic information to the client device to aid a passenger in recognizing the autonomous vehicle, “step 415 may also include receiving a proposal selection reflective of a selected pick-up vehicle and sending an addition message that includes information about the selected vehicle, and the driver associated with the vehicle. For example, the vehicle information may include the license plate number, brand, color, and/or model of the vehicle.” P[0133].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system and method for ride request handling of Herman et al and the destination included in the ride request of Gao et al with the sending of vehicle information including the license plate number, brand, color, and/ model of the vehicle to the passenger of Rakah et al in order to improve user satisfaction with the ridesharing service (Rakah et al P[0388]) and to improve the ridesharing service efficiency (Rakah et al P[0140]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes Yang et al PGPub 2019/0228246 A1 as prior art that is related to the claim limitations, including passenger pickup service by autonomous vehicles using bi-direction recognition of the passenger and the vehicle P[0020], and the locations may be identified by camera information P[0056].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662